Citation Nr: 1450039	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-03 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 percent for PTSD from January 25, 2011, to June 21, 2012.

3.  Entitlement to a disability rating in excess of 50 percent for PTSD from June 21, 2012.


REPRESENTATION

Appellant represented by:	Jan Dils Attorneys at Law, L.C.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Louisville, Kentucky, which granted service connection for PTSD, assigned an initial rating of 30 percent (effective April 28, 2010), and assigned a rating of 50 percent beginning June 21, 2012.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of that hearing is of record.

The issue on appeal was broadly characterized below as entitlement to an increased rating for PTSD (also diagnosed as anxiety).  However, staged ratings are in effect and, for reasons explained in full below, the Board can most clearly and efficiently address the evidence by separately considering three distinct periods as reflected in the characterization of the issues above.


FINDINGS OF FACT

1.  Prior to January 25, 2011, the Veteran's PTSD manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.

2.  As of January 25, 2011, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.

3.  From June 21, 2012 throughout the remainder of the appeal period, the evidence is at least in equipoise regarding whether the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD have not been met prior to January 25, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a rating of 70 percent, but no more, for PTSD have been met from January 25, 2011 to June 21, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for a rating of 70 percent, but no more, for PTSD have been met from June 21, 2012, throughout the remainder of the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defines VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

This appeal arises from disagreement with initial ratings assigned following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a higher rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records identified by the Veteran, including service treatment records, VA treatment records, and private treatment records.  During his January 2011 private examination relating to the condition on appeal, the Veteran stated that he had applied for Social Security benefits but did not specify the type of benefits sought (e.g. disability) or the factual (or medical, if applicable) basis of his claim.  He explicitly noted that he had not undergone a psychological examination in connection with that claim.  Neither he nor his representatives have indicated that any records with the Social Security Administration (SSA) would be relevant to the claim on appeal.  The Board finds, on the record before it, that SSA records are not pertinent to the PTSD claim, the Veteran would not benefit from associating those records with the claims file, and, so, a remand to obtain those records is not warranted.  38 C.F.R. § 3.159.

The Board also notes that, though the record reflects that the Veteran received mental health treatment from a private provider throughout the appeal period, private treatment records for the appeal period are not associated with the claims file.  The RO sent release forms to the Veteran twice in May 2011, but received no response.  No further action is required.  38 C.F.R. § 3.159(c)(ii); see Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (stating also:  "Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim."); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.").

The Veteran was provided relevant VA examinations including, but not limited to, examinations in July 2010 and June 2012.  These VA examiners considered the entire record (claims folder and VA treatment records), noted the history of the disabilities at issue, addressed relevant evidence, and provided a rationale for their opinions, so these examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not alleged any inadequacy in these examinations.  The record also contains a January 2011 private examination directly addressing the issues on appeal.

The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, the Board finds that no further action is necessary to comply with the duty to assist provisions of the VCAA.  The Board will turn to the merits.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

III.  Increased Ratings:  PTSD

The Veteran is appealing the original assignment of a disability evaluation for PTSD following award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) which will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score of 41 to 50 is indicated where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

IV.  Summary of Medical Evidence

The period on appeal begins April 28, 2010, the date of the Veteran's claim to reopen the issue of entitlement to PTSD.  In considering his claim of entitlement to higher ratings, the Board will primarily discuss the evidence relating to the appeal period, however, the Board has reviewed treatment and other records extending back to his active service and including numerous treatment records throughout the 1980s and 1990s.  With respect to the earlier periods, the Board finds significant that the Veteran attempted suicide, has been treated for anxiety and/or depression for most of those 20 years, and had cutting incidents, one of which resulted in hospitalization and subsequent electroshock treatments.  His history of mental illness includes quite serious symptoms and treatment.

The available mental health treatment records during the appeal period consist, primarily, of the VA and private examinations performed in connection with this appeal.  A May 2010 VA Agent Orange examination identified symptoms of depression, night sweats, and anxiety.  The July 2010 VA examination for PTSD noted treatment for depression and anxiety and documented clinically significant symptoms including sleep disturbances (averaging five hours of sleep per night), hypervigilance, exaggerated startle response, and anxiety.  The examiner opined that the Veteran's symptoms resulted in "mild functional impairment" and she assigned a GAF score of 61.  While the examiner did document remote suicide attempts, she explicitly noted that the Veteran did not currently experience suicidal ideation.

The Veteran continued to be treated for his condition by a private provider, though, as previously discussed, records of that treatment are not associated with the claims file.  The next medical evidence regarding his condition is a January 2011 examination by a private psychologist.  The examiner noted speech patterns that were "coherent but digressive and tangential", slight impairments in abstract thinking, and an affect that was "a little flat."  The Veteran reported nervousness, mood swings, depression, anxiety, anger problems, obsessive thoughts, a compulsion associated with the number seven ("do everything 7 times"), paranoid ideas (e.g. being watched), and hallucinations in the 1990s but not since.  The Veteran's interpersonal relationships are "characterized by a touchy, aggressive over sensitivity with a history of fighting and assaultiveness and by paranoid, suspicious, resentful and difficult posture.  Based on the Veteran's report of looking into the mirror and cutting his face, the examiner opined that he may suffer from psychotic depression.  The examiner indicated the Veteran had some memory impairments, such as difficulty remembering names or addresses, misplacing things, and forgetting to complete tasks.  The examiner noted sleep disturbances, including initial insomnia with intermediate and early awakening most nights.  The examiner indicated that the Veteran described symptoms "suggestive of a bi-polar disorder or schizoaffective disorder, with psychotic features and elements [] that continue to the present time."  The Veteran was "quite unpredictable, touchy, and volatile."  The examiner assigned a GAF score of 40, explaining that the Veteran's behavior was "considerably influenced by delusions or other psychotic symptoms."

Finally, a June 2012 VA examination documents the Veteran's reports of intrusive thoughts, sleep disturbances, hypervigilance, depressed mood, and a problem with cutting himself (but denying suicidal ideation).  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  According to the examiner, the Veteran's symptoms include depressed mood, anxiety, suspiciousness, chronic sleep impairment, and impaired judgment.

V.  Analysis

The Veteran has been service-connected for PTSD since April 28, 2010, with an initial rating of 30 percent and a subsequent, staged rating of 50 percent beginning June 21, 2012.  For procedural context, the Board notes that the RO first assigned a 10 percent initial rating, but increased the initial rating to 30 percent during this appeal.  Therefore, the questions on appeal are whether his disability picture more closely approximates the criteria for any rating in excess of 30 percent from April 28, 2010 to June 21, 2012 or for any rating in excess of 50 percent after June 21, 2012.  As noted in the Introduction, the portion of the appeal period prior to June 21, 2012, has been divided into two parts as advocated for at the hearing by the Veteran's representatives and as warranted by the evidence, particularly a January 25, 2011 private examination that reflected a worsening of the Veteran's condition.

While the Board will focus primarily on the medical evidence of record, it has also considered the Veteran's reports of symptoms.  Such reports require only personal knowledge as the information comes to him through his senses.  He is a competent witness to those facts.  However, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to the severity of his PTSD according to the specific levels identified in the appropriate diagnostic code.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating psychiatric conditions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran is not a competent witness regarding the clinical significance of his symptoms.  His statements and testimony regarding symptoms and his own behavior has been considered in light of the medical opinions of record.

April 28, 2010 to January 25, 2011

The Board notes that the Veteran, through his representative, argued at the April 2013 hearing that the evidence was not sufficient to warrant a rating in excess of 30 percent prior to January 25, 2011.  The Board agrees.  The available medical evidence is limited, but documents only mild impairments due to symptoms such as depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The Board is aware that there is some indication that the Veteran had previously attempted suicide, but the evidence of record establishes that those attempts took place years ago and that the Veteran did not have suicidal ideation from April 2010 through January 2011.

The medical evidence available relating to symptomatology during the portion of the appeal period up to January 25, 2011, does not document symptoms suggestive of any higher criteria than 30 percent.  The Veteran and his representatives have acknowledged this and, so, the Board will not discuss the matter further.  

The evidence is not in equipoise, rather the weight of the evidence establishes that the Veteran's PTSD symptoms most closely approximated the 30 percent criteria from April 28, 2010 to January 25, 2011.  38 C.F.R. § 4.130, DC 9411 (2014); see also Gilbert, 1 Vet. App. at 53-56.

January 25, 2011 to June 21, 2012

During this period, the Veteran's PTSD was rated as 30 percent disabling.  The Veteran has argued that he is entitled to a higher rating for this time period and, again, the Board agrees.

Many of the Veteran's symptoms, as described in the January 25, 2011 examination, are explicitly included the criteria for a 50 percent rating.  Those symptoms include a flattened affect, occasionally digressive or tangential speech, memory impairments (to include forgetting to complete tasks), impaired judgment, impaired abstract thinking, and disturbances of mood.  While all of the symptoms listed in the criteria for a 50 percent rating were not present, that is not required.  Mauerhan, 16 Vet. App. at 442.  At minimum, the January 2011 examination, if not outweighed by other competent evidence, would justify a 50 percent rating.

The evidence of record includes the prior, May 2010 VA Agent Orange examination and the July 2010 VA examination.  As discussed above, these examinations do not support a rating higher than 30 percent, but they predate the period under consideration.  The later, June 21, 2012 VA examination lends support to a finding that the Veteran's condition worsened subsequent to the July 2010 examination and caused additional impairments as a result of symptoms such as impaired judgment and cutting.  In short, the January 25, 2011 examination as well as the subsequent medical evidence, supports a finding that the Veteran's PTSD symptoms met the criteria for a 50 percent rating at least as of January 25, 2011.

The Board turns then to the question of whether any higher rating is appropriate.  The January 2011 private examiner noted symptoms that are included in the criteria for a 70 percent rating.  For instance, the examiner noted obsessional rituals related to the number seven, depression and anxiety that affect his ability to function independently, and impaired impulse control (e.g. self-cutting and interpersonal combativeness).  While only the depression and anxiety were reported by the VA examiners, and neither the July 2010 nor the June 2012 examiners found it resulted in anything more than moderate impairment, the Board finds that these symptoms  are consistent with the Veteran's behavior over a longer period of time.  As previously noted, the cutting behavior had been exhibited before, resulting in drastic intervention, and his depression and anxiety have been present at fluctuating levels of severity for decades.  Although the VA examinations before and after January 2011 describe less serious symptoms, the Board finds that the symptoms recorded in the January 2011 report which are suggestive of a 70 percent rating are not unique.  The January 2011 examiner's report is also very detailed and contains reasoned explanations for the examiner's conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In contrast, the June 2012 VA examination consists primarily of transcription of the Veteran's reports of symptoms followed by checked boxes regarding symptomatology and functional impacts.  With respect to the symptoms discussed above, the Board finds the January 2011 examination the most persuasive and probative evidence of the Veteran's condition.

In making this finding that a 70 percent rating is warranted, the Board also relies on the Veteran's testimony at his April 2013 hearing.  The Veteran testified to nervousness that impacted his ability to go to restaurants and drive and to irritability and angry outbursts in public settings.  He testified to experiencing anxiety attacks and, in fact, had difficulty completing his testimony at the hearing.

The Veteran's symptoms do not, though, more closely approximate the criteria for a 100 percent rating.  The Board recognizes that that January 2011 examiner concluded that the Veteran's behavior was "considerably influenced by delusions or other psychotic symptoms."  This is at least suggestive of symptoms that would warrant a 100 percent rating.  Likewise, the reported instances in which he hurt himself (e.g. cutting) is also a behavior listed in the criteria for a 100 percent rating.  However, the 100 percent criteria specify "total occupational and social impairment" due to the representative symptoms.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

Here, the Veteran was able to maintain employment and a "great" marriage for decades.  While he did report having had problems on the job, he also earned employee of the year.  He left his most recent place of employment due to back problems, rather than due to any behavioral issues.  The VA examinations in July 2010 and June 2012, as well as the available treatment records from during the appeal period, contain no indication that the Veteran now has or has ever had total impairment of either his occupational or his social functioning.  Moreover, the delusions and other "psychotic symptoms" relied upon by the January 2011 private examiner have not been recorded anywhere else.  The report on the January 2011 private examination does not specifically opine on the extent of the impairment caused by these symptoms.  To the extent that the assigned GAF of 40 implies total occupational and social impairment, any such finding is inconsistent with the Veteran's functioning as he and other mental health professionals have consistently described it.  

In this regard, the Board places significant weight on the June 2012 VA examiner's evaluation of the clinical significance of the Veteran's symptoms, including self-harm behaviors, and the severity of his occupational and social impairments.  Nieves-Rodriguez, 22 Vet. App. at 304; see also Owens, 7 Vet. App. at 433.  The June 2012 VA examiner's conclusions are more consistent with the Veteran's reports of his level of functioning and they are more consistent with the other medical evidence of record.  

The instances of self-harm, while serious and recognized as significant by both the January 2011 private psychologist and the June 2012 VA examiner, have not rendered him totally impaired with respect to occupational and social functioning.  The June 2012 VA examiner specifically opined, despite noting the behavior, that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  

In the context of the entire record, the Board finds that the Veteran does not have total occupational and social impairment due to his PTSD symptoms, to include some self-harm behavior and reported delusions.  

The greater weight of the evidence establishes that the Veteran's PTSD symptoms most closely approximated the 70 percent criteria from January 25, 2011 to June 21, 2012.  38 C.F.R. § 4.130, DC 9411 (2014); see also Gilbert, 1 Vet. App. at 53-56.  The claim of entitlement to a rating in excess of 30 percent for PTSD from January 25, 2011, to June 21, 2012 is granted.  The Board will assign a 70 percent rating for that period.

June 21, 2012 Through The Remainder of the Appeal Period

The Veteran's PTSD was rated 50 percent disabling for the remainder of the appeal period, specifically the period beginning June 21, 2012.

The Board finds, based on the medical evidence and analysis conducted above, that a 70 percent rating, but no higher, is warranted for this period as well.  While the June 2012 VA examination is suggestive of some improvement since the January 2011 private examination, the June 2012 VA examiner's opinion is not so persuasive and the other evidence not so compelling, that the Board is convinced that a reduction in rating is justified or appropriate.  The evidence, in other words, is at least in equipoise regarding whether the Veteran's symptoms more closely approximate the criteria for the currently assigned 50 percent rating or the next higher 70 percent rating.  For that reason, the higher 70 percent rating will be assigned.  38 C.F.R. § 4.7.

There is no evidence beyond that already discussed in relation to the prior period that would support a 100 percent rating.  For the reasons already discussed, the Board finds that the Veteran does not have total occupational and social impairment due to his PTSD symptoms.

The evidence is at least in equipoise regarding whether the Veteran's PTSD symptoms most closely approximated the 70 percent criteria, rather than the 50 percent criteria, from June 21, 2012 through the remainder of the appeal period.  38 C.F.R. § 4.130, DC 9411 (2014); see also Gilbert, 1 Vet. App. at 53-56.  The claim of entitlement to a rating in excess of 50 percent for PTSD from June 21, 2012 is granted.  The Board will assign a 70 percent rating from June 21, 2012 through the remainder of the appeal period.

Additional Considerations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.

In this case, the greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.  Specifically, the Veteran's PTSD symptoms such as obsessional rituals which interfere with routine activities (e.g. cutting), anxiety, depression, impaired judgment, memory impairments, impaired impulse control, chronic sleep impairment, and the other symptoms addressed above are expressly contemplated in the applicable rating criteria.  Although the diagnostic code in this case allows for higher ratings, the Board fully explained why the higher ratings were not warranted.  The Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.

Entitlement to a disability rating of 70 percent, but no higher, for PTSD from January 25, 2011, to June 21, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating of 70 percent for PTSD from June 21, 2012, through the remainder of the appeal period is granted, subject to the laws and regulations governing the award of monetary benefits



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


